DETAILED ACTION
Background
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the application filed on March 16, 2020.
Claims 1-20 are pending.  Claims 1, 8, and 15 are independent claims.  
Acknowledgment is made of applicant’s submission of a Preliminary Amendment, filed July 29, 2020, directed toward addition of claims. 

Priority
Applicant’s claims for the benefit of prior-filed applications 14/681735 and 15/999715 under 35 U.S.C. 120 are acknowledged.  

Information Disclosure Statement
The information disclosure statement submitted on August 20, 2020, was filed before the mailing of a first Office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1 and 2 are rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over Claims 17 and 18 of Patent 10,055,108.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claim limitations are equivalent as illustrated by the table below.
Instant Application

1. A tangible, non-transitory computer-readable medium having stored therein instructions executable by one or more processors to cause a control device to perform functions comprising:
	sending, via a network interface, data representing instructions to initiate playback of audio content on one or more first playback devices of a media playback system;



	while the one or more first playback devices of the media playback system are playing back the audio content, determining that the control device is within a threshold proximity to one or more second playback devices of the media playback system; and
	based on determining that the control device is within the threshold proximity to the one or more second playback devices, sending, via the network interface, data representing instructions to join the one or more first playback devices and the one or more second playback devices into a synchrony group configured to play back the audio content in synchrony.

Patent 10,055,108

17. A tangible non-transitory computer-readable medium having stored therein instructions executable by one or more processors to cause a control device to perform functions comprising: 
	transmitting, via a network interface, a command to initiate playback of audio content in a first zone of a media playback system, wherein the first zone comprises one or more first playback devices, and wherein a second zone of the media playback system comprises one or more second playback devices;
	after initiating playback of the audio content in the first zone and while the first zone is playing back the audio content, determining that the control device is within a threshold proximity to at least one second playback device of the second zone; and 
	after determining that the control device is within the threshold proximity to at least one second playback device of the second zone, joining the first zone and the second zone into a zone group in which the one or more first playback devices of the first zone and the one or more second playback devices of the second zone are configured to play back audio content in synchrony.

2. The tangible, non-transitory computer-readable medium of claim 1, wherein the functions further comprise:
	before joining the one or more first playback devices and the one or more second playback devices into the synchrony group and based on determining that the control device is within the threshold proximity to one or more second playback devices, displaying a first selectable control that, when selected, joins the one or more first playback devices and the one or more second playback devices into the synchrony group, wherein sending the data representing instructions to join one or more first playback devices and the one or more second playback devices into the synchrony group comprises:
	based on (i) determining that the control device is within the threshold proximity to the one or more second playback devices and (ii) receiving input data indicating a selection of the first selectable control, sending the data representing instructions to join one or more first playback devices and the one or more second playback devices into the synchrony group.
18. The computer-readable medium of claim 17, wherein the functions further comprise: 
	before joining the first zone and the second zone into the zone group, causing a graphical user interface to display a selectable control that, when selected, joins the first zone and the second zone into the zone group; and 
	receiving input data indicating a selection of the displayed selectable control, that, when selected, joins the first zone and the second zone into the zone group; and 






	wherein joining the first zone and the second zone into the zone group comprises joining the first zone and the second zone into the zone group in response to the received input data indicating the selection of the displayed selectable control.



As indicated by the table above, the claims of Patent 10,055,108 anticipate corresponding claims of the instant application.  Regarding Claim 1 of the instant application, note that transmitting a command to initiate playback of audio content in a first zone of a media playback system as recited in Claim 17 of the patent renders obvious also sending instructions to join via a network interface, thus anticipating the limitations of Claim 1.  Regarding Claim 2 of the instant application, note that the claim in anticipated in view of the claim language of Claim 18 of the patent based on limitations of underlying Claim 17 incorporated in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-20 are rejected under 35 U.S.C. 101 because they are directed toward non-statutory subject matter.  Claim 15 is directed to a “system configured to perform functions” comprising causing first playback devices to initiate playback of audio content, determining a user is within threshold proximity to second playback devices, and sending instructions to join the first playback devices and the second playback devices into a synchrony group.  These limitations represent abstract functions that may be performed solely by software as suggested by paragraph 149 of the specification.  As the claims, under a broadest reasonable interpretation, include software per se, which is subject matter that cannot be viewed as a process, machine, manufacture, or composition of matter, they are directed to non-statutory subject matter.  Claims 16-20 fail to cure the deficiencies of Claim 15.

Claim Rejections - 35 USC § 103
The following is a quotation 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 8, 9, 15, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al., U.S. Patent Application 2014/0201635 A1 (published Jul. 17, 2014) (hereinafter “Kumar”) in view of Belk et al., U.S. Patent Application 2014/0364056 A1 (published Dec. 11, 2014) (hereinafter “Belk”).
Regarding Claim 1, Kumar teaches a tangible, non-transitory computer-readable medium having stored therein instructions executable by one or more processors to cause a control device to perform functions (see, e.g., Kumar, Abstract, describing embodiments that provide a media playback system controller with multiple graphical interfaces, and paras. 24, 25, 27, 28, 115, 116, 118, and 119, describing various non-transitory computer-readable media with stored instructions executable by at least one processor to cause a computing device to perform various actions; and paras. 48 and 49 and Fig. 3, describing and illustrating an example control device comprising a processor and memory configured to store instructions executable by the processor to perform functions) comprising:
Sending, via a network interface, data representing instructions to initiate playback of audio content on one or more first playback devices of a media playback system (see, e.g., paras. 52 and 53 and Fig. 4, describing and illustrating a user interface of the control device that is configured to facilitate user access and control of the media playback system, the controller interface including a playback control region and a playback zone region; para. 54 and Fig. 4, describing and illustrating the playback control region as including selectable icons to cause playback devices in a selected playback zone or zone group to play or pause and various other functions; para. 57 and Fig. 4, describing and illustrating the controller interface including a playback status region including graphical representations of audio content that is presently being played; and Fig. 4, illustrating certain media content now playing in a selected Office zone [indicating playback initiated at the zone]; paras. 43 and 44 and Fig. 1, describing and illustrating various zones having one or more devices configured to play audio content in synchrony; and paras. 48-50 and Fig. 3, describing and illustrating the example control device comprising a network interface, such as a wireless interface, that provides a means for the control device to communicate with other devices in the media playback system);
While the one or more first playback devices of the media playback system are playing back the audio content, determining that the control device has access to one or more second playback devices of the media playback system (see, e.g., id., paras. 17-19, describing receiving various input controls while a media item is playing back at the media playback system; para. 46, describing embodiments in which zone configurations of the media playback system are dynamically modified and describing an example in which a user physically moves one or more playback devices to or from a zone and the media playback system is reconfigured to accommodate the changes; paras. 49, 52, 76, and 97, indicating the control device and control interface providing access to and control of playback devices of the media playback system; and paras. 60 and 61, indicating embodiments in which audio content is currently playing when playback zones or zone groups are modified such as by grouping); and
Based on determining that the control device has access to the one or more second playback devices, sending, via the network interface, data representing instructions to join the one or more first playback devices and the one or more second playback devices into a synchrony group configured to play back the audio content in synchrony (see, e.g., id., para. 51, describing configuration changes of the media playback system performed by a user using the control device as including adding/removing one or more playback devices to/from a zone and adding/removing one or more zones to/from a zone group; paras. 55 and 56 and Fig. 4, describing and illustrating the playback zone region as providing user interface features to manage or configure the playback zones in the media playback system such as providing a group icon within a graphical representation of a particular zone that is selectable to bring up options to select one or more other zones in the media playback system to be grouped with the particular zone and describing playback devices in zones that have been grouped with the particular zone as configured to play audio content in synchrony with the playback device(s) in the particular zone; and para. 47, describing an example in which a dining room zone and a kitchen zone are combined into a zone group such that playback devices of the groups render audio content in synchrony).
However, although any wireless connection can be viewed as comprising connections based on proximity and although Kumar suggests reconfiguration based on proximity (see, e.g., Kumar, para. 46, describing an example in which a user physically moves one or more playback devices to or from a zone and the media playback system is reconfigured to accommodate the changes), Kumar does not explicitly describe determining that the control device is within a threshold proximity to the one or more second playback devices of the media playback system and joining devices based on determining that the control device is within the threshold proximity to the one or more second playback devices.
Belk teaches a tangible, non-transitory computer-readable medium having stored therein instructions executable by one or more processors to cause a control device to perform functions (see, e.g., Belk, Abstract, describing techniques for automatically configuring and controlling a digital media device; paras. 78, 87, and 88 and Fig. 8, describing and illustrating exemplary device architecture of a mobile device implementing disclosed features and operations, the device architecture including a memory interface and processors such that memory stores various instructions executable by the processors) comprising: determining that a control device is within a threshold proximity to one or more playback devices of a media playback system; and based on determining that the control device is within the threshold proximity to the one or more playback devices, sending, via a network interface, data representing instructions to control the one or more playback devices (see, e.g., id., para. 22, describing the mobile device providing values of parameters when located in proximity to a digital media device, describing embodiments in which the mobile device is located in proximity to the digital media device when the mobile device is located within a proximity threshold distance from digital media device, describing the proximity threshold distance as a pre-determined distance that can be much less than a communication range of the mobile device and the digital media device, and describing an example in which the proximity threshold distance is half a meter although the devices can communicate over a distance of ten to twenty meters; para. 23, describing embodiments in which he proximity threshold distance is determined using various location technologies; paras. 66-71 and Fig. 7A, describing and illustrating a flowchart illustrating an exemplary procedure of automatically controlling a digital media device using a mobile device, the procedure comprising determining that a distance between the mobile device and the digital media device satisfies a proximity threshold distance and establishing a communication channel between the devices and providing parameters for configuring the digital media device based on determining that the proximity threshold distance is satisfied; and para. 27, describing embodiments in which the mobile device simultaneously configures multiple digital media devices by detect the digital media devices and determine that each of the digital media devices is located with a proximity threshold distance of mobile device).
Kumar and Belk are analogous art at least because they are from the same field of endeavor as the claimed invention, referencing media comprising instructions to perform functions comprising controlling media playback devices and with teachings directed toward proximity.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Kumar and Belk and implement a non-transitory computer-readable medium in which it is determined that a control device is within a threshold proximity to one or more second playback devices of a media playback system and data representing instructions to join one or more first playback devices and the one or more second playback devices into a synchrony group configured to play back audio content in synchrony is sent based on determining that the control device is within the threshold proximity to the one or more second playback devices in order to improve user convenience and enhance control of digital media devices by automatically configuring and controlling devices (see, e.g., Belk, paras. 2-6; and in view of the value of proximity-based automation well known in the art). 
Regarding Claim 2, Kumar as modified by Belk teaches the tangible, non-transitory computer-readable medium of Claim 1, wherein the functions further comprise: before joining the one or more first playback devices and the one or more second playback devices into the synchrony group and based on determining that the control device is within the threshold proximity to one or more second playback devices, displaying a first selectable control that, when selected, joins the one or more first playback devices and the one or more second playback devices into the synchrony group, wherein sending the data representing instructions to join one or more first playback devices and the one or more second playback devices into the synchrony group comprises: based on (i) determining that the control device is within the threshold proximity to the one or more second playback devices and (ii) receiving input data indicating a selection of the first selectable control, sending the data representing instructions to join one or more first playback devices and the one or more second playback devices into the synchrony group (see, e.g., Kumar, paras. 55 and 56 and Fig. 4, describing and illustrating the playback zone region as providing user interface features to manage or configure the playback zones in the media playback system such as providing a group icon within a graphical representation of a particular zone that is selectable to bring up options to select one or more other zones in the media playback system to be grouped with the particular zone and describing playback devices in zones that have been grouped with the particular zone as configured to play audio content in synchrony with the playback device(s) in the particular zone).
Regarding Claim 5, Kumar as modified by Belk teaches the tangible, non-transitory computer-readable medium of Claim 1, wherein a first zone of the media playback system comprises the one or more first playback devices, wherein a second zone of the media playback system comprises the one or more second playback devices (see, e.g., Kumar, paras. 43 and 44 and Fig. 1, describing and illustrating various zones having one or more devices configured to play audio content in synchrony), and wherein the functions further comprise: before joining the one or more first playback devices and the one or more second playback devices into the synchrony group and based on determining that the control device is within the threshold proximity to one or more second playback devices, displaying a third selectable control that, when selected, configures playback to switch to a nearby zone (see, e.g., id., para. 46, describing embodiments in which zone configurations of the media playback system are dynamically modified and describing an example in which a user physically moves one or more playback devices to or from a zone and the media playback system is reconfigured to accommodate the changes; para. 51, describing configuration changes of the media playback system performed by a user using the control device as including adding/removing one or more playback devices to/from a zone and adding/removing one or more zones to/from a zone group; and para. 56, describing selectable icons to include zones in a group and to remove zones from a group and describing other possible interactions and implementations for grouping and ungrouping zones via a user interface), wherein sending the data representing instructions to join one or more first playback devices and the one or more second playback devices into the synchrony group comprises: based on (i) determining that the control device is within the threshold proximity to the one or more second playback devices and (ii) receiving input data indicating a selection of the third selectable control, sending the data representing instructions to (i) join the first zone and the second zone into the synchrony group and (ii) remove the first zone from the synchrony group (see, e.g., Kumar, paras. 55 and 56 and Fig. 4, describing and illustrating the playback zone region as providing user interface features to manage or configure the playback zones in the media playback system such as providing a group icon to bring up options to select one or more zones to be grouped and providing a group icon to bring up options to deselect one or more zones in a zone group to be removed from the zone group and describing other possible interactions and implementations for grouping and ungrouping zones via a user interface).
Regarding Claim 6, Kumar as modified by Belk teaches the tangible, non-transitory computer-readable medium of Claim 1, wherein, prior to joining the one or more first playback devices and the one or more second playback devices into a pre-existing synchrony group, the one or more first playback devices are in another synchrony group with one or more third playback devices, and wherein sending the data representing the instructions to join the one or more first playback devices and the one or more second playback devices into the synchrony group comprises sending data representing instructions to join the one or more second playback devices into the pre-existing synchrony group with the one or more first playback devices and the one or more third playback devices (see, e.g., Kumar, paras. 43 and 44 and Fig. 1, describing and illustrating various zones having one or more devices configured to play audio content in synchrony; para. 46, describing embodiments in which zone configurations of the media playback system are dynamically modified and describing an example in which a user physically moves one or more playback devices to or from a zone and the media playback system is reconfigured to accommodate the changes; para. 51, describing configuration changes of the media playback system performed by a user using the control device as including adding/removing one or more playback devices to/from a zone and adding/removing one or more zones to/from a zone group; and paras. 55 and 56 and Fig. 4, describing and illustrating the playback zone region as providing user interface features to manage or configure the playback zones in the media playback system such as providing a group icon to bring up options to select one or more zones to be grouped with a particular zone.  Note that given arbitrary pre-existing configuration of one or more playback devices in one or more zones or zone groups, grouping a zone having multiple devices with a particular zone having multiple devices, that may already be grouped with another zone having multiple devices, can be viewed as comprising joining one or more second playback devices into the a -existing synchrony group with one or more first playback devices and one or more third playback devices as claimed).
Regarding Claim 8, Kumar as modified by Belk teaches a method corresponding to the medium of Claim 1.  The same rationale of rejection provided above is applicable.
Regarding Claim 9, Kumar as modified by Belk teaches a method corresponding to the medium of Claim 2.  The same rationale of rejection provided above is applicable.
Regarding Claim 15, Kumar as modified by Belk teaches a system corresponding to the medium of Claim 1.  The same rationale of rejection provided above is applicable.
Regarding Claim 16, Kumar as modified by Belk teaches a system corresponding to the medium of Claim 2.  The same rationale of rejection provided above is applicable.
Regarding Claim 19, Kumar as modified by Belk teaches a system corresponding to the medium of Claim 5.  The same rationale of rejection provided above is applicable.
Regarding Claim 20, Kumar as modified by Belk teaches a system corresponding to the medium of Claim 6.  The same rationale of rejection provided above is applicable.

Claims 3, 4, 10-13, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Belk and in further view of Carlsson et al., U.S. Patent Application 2015/0256954 A1 (published Sep. 10, 2015) (hereinafter “Carlsson”).
Regarding Claim 3, Kumar as modified by Belk teaches the tangible, non-transitory computer-readable medium of Claim 1 as discussed above and further teaches the medium wherein the functions further comprise: before joining the one or more first playback devices and the one or more second playback devices into the synchrony group and based on determining that the control device is within the threshold proximity to one or more second playback devices, displaying a second selectable control that, when selected, configures playback according to the control device, wherein sending the data representing instructions to join one or more first playback devices and the one or more second playback devices into the synchrony group comprises: based on (i) determining that the control device is within the threshold proximity to the one or more second playback devices and (ii) receiving input data indicating a selection of the second selectable control, sending the data representing instructions to join one or more first playback devices and the one or more second playback devices into the synchrony group (see, e.g., Kumar, paras. 55 and 56 and Fig. 4, describing and illustrating the playback zone region as providing user interface features to manage or configure the playback zones in the media playback system such as providing a group icon within a graphical representation of a particular zone that is selectable to bring up options to select one or more other zones in the media playback system to be grouped with the particular zone and describing playback devices in zones that have been grouped with the particular zone as configured to play audio content in synchrony with the playback device(s) in the particular zone).
However, Kumar as modified by Belk is silent regarding configuring playback to follow the control device.
Carlsson teaches a tangible, non-transitory computer-readable medium having stored therein instructions executable by one or more processors to cause a control device to perform functions (see, e.g., Carlsson, Abstract, describing a multi-speaker audio system in which each networked speaker is activated or deactivated such that audio play follows a user as the user moves around the home, and para. 4, describing a system including at least one computer readable storage medium bearing instructions executable by a processor and at least one processor configured for accessing the at least one computer readable storage medium to execute the instructions) comprising: configuring playback to follow a control device (see, e.g., id., paras. 4 and 57-61 and Figs. 6-8, describing and illustrating example logic of a follow-me feature in which speakers within a threshold distance of an electronic device associated with a user are activated such that audio play follows a user as the user moves around the home).
Carlsson is analogous art at least because it is from the same field of endeavor as the claimed invention, referencing media comprising instructions to perform functions comprising controlling media playback devices and with teachings directed toward proximity.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Kumar, Belk, and Carlsson and implement a non-transitory computer-readable medium in which playback is configured to follow a control device in order to improve user experience and convenience (see, e.g., Carlsson, paras. 2 and 3; and in view of the value of location-based automation well known in the art). 
Regarding Claim 4, Kumar as modified by Belk and as further modified by Carlsson teaches the tangible, non-transitory computer-readable medium of Claim 3, wherein sending the data representing instructions to join one or more first playback devices and the one or more second playback devices into the synchrony group comprises: sending data representing instructions to remove the one or more first playback devices from the synchrony group after joining the one or more second playback devices into the synchrony group (see, e.g., Kumar, paras. 55 and 56 and Fig. 4, describing and illustrating the playback zone region as providing user interface features to manage or configure the playback zones in the media playback system such as providing a group icon within a graphical representation of a zone group that is selectable to bring up options to deselect one or more zones in the zone group to be removed from the zone group).
Regarding Claim 10, Kumar as modified by Belk and as further modified by Carlsson teaches a method corresponding to the medium of Claim 3.  The same rationale of rejection provided above is applicable.
Regarding Claim 11, Kumar as modified by Belk and as further modified by Carlsson teaches a method corresponding to the medium of Claim 4.  The same rationale of rejection provided above is applicable.
Regarding Claim 12, Kumar as modified by Belk teaches a method corresponding to the medium of Claim 5.  In view of the discussion of Claim 10, the same rationale of rejection provided above is applicable.
Regarding Claim 13, Kumar as modified by Belk teaches a method corresponding to the medium of Claim 6.  In view of the discussion of Claim 10, the same rationale of rejection provided above is applicable.
Regarding Claim 17, Kumar as modified by Belk and as further modified by Carlsson teaches a system corresponding to the medium of Claim 3.  The same rationale of rejection provided above is applicable.
Regarding Claim 18, Kumar as modified by Belk and as further modified by Carlsson teaches a system corresponding to the medium of Claim 4.  The same rationale of rejection provided above is applicable.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Belk and in further view of Reimann, Robert, U.S. Patent Application 2014/0046464 A1 (published Feb. 13, 2014) (hereinafter “Reimann”).
Kumar as modified by Belk teaches the tangible, non-transitory computer-readable medium of Claim 1 as discussed above and further teaches the medium wherein a first zone of the media playback system comprises the one or more first playback devices, wherein a second zone of the media playback system comprises the one or more second playback devices (see, e.g., Kumar, paras. 43 and 44 and Fig. 1, describing and illustrating various zones having one or more devices configured to play audio content in synchrony), and wherein the functions further comprise: based on determining that the control device is within the threshold proximity to the one or more second playback devices, displaying an indication that a user of the control device is in proximity to the one or more second playback devices (see, e.g., Belk, para. 70 and Fig. 7A, describing and illustrating the flowchart of the exemplary procedure of automatically controlling a digital media device using a mobile device as comprising establishing a communication channel between the devices based on determining that the proximity threshold distance is satisfied and based on one or more confirmation events [indicating confirmation events based on satisfaction of the proximity threshold] and describing embodiments in which confirmation events include an authentication of a user’s password received through a password input [indicating displayed indications].  One of ordinary skill in the art would have been motivated to display an indication that a user of a control device is in proximity to one or more playback devices under the same rationale as provided in the discussion of Claim 1 above and further in order to allow user control or confirmation automated functionality [see, e.g., Belk, Abstract and paras. 3, 24, 35, and 70]).
However, Kumar as modified by Belk is silent regarding displaying an indication that a user of the control device is in proximity to the second zone.
Reimann teaches a tangible, non-transitory computer-readable medium having stored therein instructions executable by one or more processors to cause a control device to perform functions (see, e.g., Reimann, Abstract, describing embodiments providing for acoustic signatures in a playback system, and para. 46, describing embodiments in which a tangible machine-readable medium stores instructions that can be executed by a processor) comprising: based on determining that a control device is within a threshold proximity to one or more playback devices, displaying an indication that a user of the control device is in proximity to a zone (see, e.g., id., paras. 83-85 and Fig. 8b, describing and illustrating a flow diagram of an example method to facilitate automatic recognition of a zone using an acoustic signature in which a controller listens for an acoustic signature, identifies a zone based on an acoustic signature corresponding to a playback device, and modifies a user interface to show the identified current zone).
Reimann is analogous art at least because it is from the same field of endeavor as the claimed invention, referencing media comprising instructions to perform functions comprising controlling media playback devices and with teachings directed toward proximity.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Kumar, Belk, and Reimann and implement a non-transitory computer-readable medium in which an indication that a user of a control device is in proximity to a zone is displayed based on determining that a control device is within a threshold proximity to one or more playback devices in order to allow a user to more easily identify, access, and configure music in relationship to a zone (see, e.g., Reimann, paras. 16-21 and 85; and in view of the value of proximity-based automation well known in the art). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Belk and in further view of Carlsson and Reimann.
Regarding Claim 14, Kumar as modified by Belk and as further modified by Reimann teaches a method corresponding to the medium of Claim 7.  In view of the discussion of Claim 10, the same rationale of rejection provided above is applicable.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Spurgat et al., U.S. Patent Application 2002/0173273 A1 (published Nov. 21, 2002), teaching a wireless communication system in which audio content is synchronized among multiple playback devices based on proximity; Holm et al., U.S. Patent Application 2007/0087686 A1 (published Apr. 19, 2007), teaching a system in which playback of near devices is synchronized; Zacchi et al., U.S. Patent Application 2008/0152165 A1 (published Jun. 26, 2008), teaching a system in which audio devices in proximity are synchronized; Kallai et al., U.S. Patent Application 2013/0243199 A1 (published Sep. 19, 2013), teaching techniques for grouping audio devices into zones; and Davidson et al., U.S. Patent Application 2014/0086549 A1 (published Mar. 27, 2014), teaching a method comprising coordinating playback based on proximity.
Note that pinpoint citations to prior art references provided in this action are exemplary and should not be taken as limiting; each of the references as a whole is considered to provide disclosure relevant to the claimed invention and may be relied upon for all that it would have reasonably suggested to one of ordinary skill in the art.  See MPEP § 2123.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Conrad Pack whose telephone number is (571) 270-7967 and fax number is (571) 270-8967.  The examiner can normally be reached on Monday through Friday, 9:30 to 6:00 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Conrad Pack/
Examiner, Art Unit 2174
7/1/2022



/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174